Citation Nr: 0937292	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for generalized arthritis 
of the fingers, shoulders and hips.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 
1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  The case is 
again before the Board for appellate consideration.

In August 2009, the Veteran submitted additional contentions 
with a copy of an inservice photo of himself to the Board, 
along with a copy of a June 2008 medical statement from a 
private physician that was already of record, additional 
treatment records from that private physician dated in 
December 2008 and January 2009, and prescription records from 
2008 and 2009.  The Veteran did not submit a waiver of RO 
consideration with these records.  The RO has already 
reviewed the June 2008 statement.  The additional treatment 
and prescription records are either not relevant to the 
Veteran's current claim, or essentially duplicate evidence 
already contained in the claims file regarding this claim.  A 
remand for RO consideration prior to reviewing the Veteran's 
claim is therefore unnecessary in this case.


FINDING OF FACT

The evidence of record does not show that the Veteran 
incurred or aggravated generalized arthritis of the fingers, 
shoulders and hips during active duty, nor may it be so 
presumed.  


CONCLUSION OF LAW

Service connection for generalized arthritis of the fingers, 
shoulders and hips is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The Veteran submitted private treatment records and 
was provided an opportunity to set forth his contentions 
during a June 2008 hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded a VA medical 
examination in November 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has generalized arthritis of the 
fingers, shoulders and hips that began or was first manifest 
during his active duty.  He asserts that he had joint pain 
while on active duty.  On one occasion, he fell for more than 
14 feet through a roof and was treated for pain, bruises, 
cuts and sprains.  He said that since leaving the military he 
had received treatment, but he had lived in six different 
cities and could not get his medical records.  

The Veteran's service treatment records include a January 
1970 entrance report of medical examination that shows all 
pertinent clinical evaluations were normal and is negative 
for defects or diagnoses.  On the Veteran's corresponding 
medical history he denied swollen or painful joints.  

In August 1971, the Veteran complained of swelling of the 
right hand and gave a 7-year history of migratory 
arthralgias, involving the ankles as a child and now the 
digits.  The impression was arthritis - rule out [unclear] 
rheumatoid.  An August X-ray report notes an 8-year history 
of migratory arthralgias - now involving right index finger 
(PIP and MP).  X-rays of both hands and both ankles were 
negative.  The Veteran's rheumatoid factor was noted to be 
negative in September 1971.  A September 1971 consultation 
request noted a 7-year history of migratory arthralgias and 
noted pain in his PIP joints of both hands.  His extremities 
had no joint tenderness, swelling or limitation of motion.  
The consultation resulted in an impression of non-specific 
arthralgias - perhaps a precursor to a collagen [unclear] 
that has not fully expressed itself yet.  In October 1971, 
the Veteran complained of soreness of the right ring finger 
(PIP joint as usual) and was assessed with nonspecific 
arthralgias.  

The report of the Veteran's March 1972 Veteran's separation 
medical examination shows that all pertinent clinical 
evaluations were normal and is negative for defects or 
diagnoses.

The Board finds that the Veteran's service treatment records 
are evidence against the claim.  Although they do show 
complaints of joint pain, they do not show any diagnoses of 
arthritis during service, or any joint or arthritis findings 
or diagnoses at separation.

Post-service medical records include no evidence of arthritis 
within one year of separation from service.  Thus, service 
connection on presumptive basis not warranted.  38 C.F.R. §§ 
3.307, 3.309.

Post-service VA and private medical records include no 
evidence of relevant complaints, symptoms, findings or 
diagnoses dated before the appeal period, many years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A June 2008 statement by a private doctor specializing in 
rheumatology and immunology provides that the Veteran 
suffered from chronic arthritis-periarthritis involving the 
hands, shoulders, hips, neck and several other joints.  The 
onset of the symptoms was since he was in Vietnam, during 
which time he had several injuries and exposures with a 
history of severe alopecia.  

The report of a November 2008 VA examination provides that 
the examiner reviewed the Veteran's claims file, and sets 
forth a review of the Veteran's service treatment records, 
medical history and current complaints.  The Veteran reported 
that his left hand condition began during active duty and his 
bilateral shoulder and hip conditions began when he fell off 
a roof in Vietnam.  The examiner noted that the Veteran's 
service treatment records reflect that he complained of right 
hand pain of at least 7-8 years' duration.  The report 
provides the results of VA and private X-ray and MRI studies, 
as well as the current physical examination results.  The 
final diagnoses were left and right hand degenerative joint 
disease; left shoulder degenerative joint disease; right 
shoulder degenerative joint disease; and normal left and 
right hip.  

The examiner commented that it was less likely than not that 
the Veteran's current left or right finger conditions were 
related to military service.  It was also less likely than 
not that the Veteran's right finger was aggravated by active 
duty beyond its natural progression.  The examiner explained 
that the Veteran's service treatment records showed right 
index and ring finger swelling from August to October 1971. 
Radiographic studies were negative and a consultation 
diagnosed him with non-significant arthralgias.  The Veteran 
was not seen at any other points during his military service 
for the right finger arthralgias.  It was presumed that the 
condition resolved.  The Veteran's service treatment records 
were silent for any complaints or evaluations of the left 
hand.  Following military service, the Veteran's initial 
claim for service connection did not address his hands.  
Complaints and evaluations related to his hands were not 
found in the claims file until well over 20 years following 
his military service.  

The examiner also stated that it was less likely than not 
that the Veteran's present bilateral shoulder condition was 
related to military service.  His service treatment records 
were negative or silent for complaints or evaluations of his 
bilateral shoulders or hips.  The claims file did not 
document complaints or evaluations for his shoulders and hips 
until well over 20 years following service.  

The Board finds that the November 2008 VA medical opinion 
outweighs the June 2008 private medical opinion.  The VA 
opinion is based on a review of the Veteran's complete claims 
file, including service treatment records and private and VA 
treatment records.  Thus, it takes into account all the 
medical evidence for and against the Veteran's claim, 
including the June 2008 private opinion.  The VA opinion is 
supported with references to current examination results and 
physical findings set forth in the medical record.  This fact 
is particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.

The Board recognizes the Veteran's 1971 medical history of 
migratory arthralgia of 7 and 8 years' duration.  However, 
these notations do not constitute an actual diagnosis of 
arthralgia prior to his active duty and thus do not rebut the 
presumption of soundness.  Thus, service connection based on 
aggravation is not warranted.  Moreover, even if the 
Veteran's arthralgia had preexisted his service, the November 
2008 medical opinion relates that the Veteran's service did 
not aggravate his right hand arthralgia and thus service 
connection would still be precluded.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002).

The Board is aware of the Veteran's own assertions that he 
has arthritis of the hands, shoulders and hips due to active 
duty, and received treatment in the decades between his 
separation and his current claim.  A layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, arthritis is not a condition capable of lay 
diagnosis.  See Espiritu, supra, and Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Thus, the Veteran's own testimony 
is competent and sufficient to relate that he had observable 
joint pain during and since service.  It cannot establish 
that he had arthritis during active duty, or that his current 
arthritis began during active duty.  Further, the Veteran's 
current opinion that his joint pains began during active duty 
contradicts the medical history he gave in 1971, and is 
outweighed by the November 2008 medical opinion.  

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to service connection for generalized 
arthritis of the fingers, shoulders and hips.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for generalized arthritis of the fingers, 
shoulders and hips is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


